Order filed July 22, 2010
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-10-00085-CR 
                                                    __________
 
                              TONY
LAMAR LOCKETT, Appellant
 
                                                             V.
 
                                      STATE
OF TEXAS, Appellee

 
                                   On
Appeal from the 350th District Court
 
                                                            Taylor
County, Texas
 
                                                    Trial
Court Cause No. 7357-D
 

 
                                                                     O
R D E R
            David
W. Thedford, court-appointed counsel for Tony Lamar Lockett, has filed in this
court a motion seeking to withdraw as counsel.  Mr. Thedford states that he is
under radiation treatment for cancer and will be unable to prepare the brief.
            The
appeal is abated in order that the trial court may appoint subsequent counsel. 
If it is determined that appellant has abandoned his appeal or that appellant
is not indigent and has failed to make necessary arrangements for filing a
brief, the trial court is directed to make specific findings in order that the
appeal may be submitted on the record pursuant to Tex. R. App. P. 38.8(b). If it is determined that appellant
is indigent and is exercising his right to represent himself, the trial court
must develop evidence as to whether appellant’s decision to proceed without
counsel is knowingly and intelligently made and enter findings of fact and
conclusions of law.  Faretta v. California, 422 U.S. 806 (1975); Ex
parte Davis, 818 S.W.2d 64 (Tex. Crim. App. 1991); Hubbard v. State,
739 S.W.2d 341 (Tex. Crim. App. 1987); Webb v. State, 533 S.W.2d 780 
(Tex. Crim. App. 1976).  
The
clerk of the trial court is directed to prepare and forward a supplemental
clerk’s record containing the order appointing subsequent counsel and any other
relevant orders.  In the event a hearing is conducted, the court reporter is
directed to prepare and file a supplemental reporter’s record of the hearing.  The
supplemental records are due to be filed in this court on or before September
7, 2010.  Appellant’s brief will be due to be filed in this court thirty days
after the supplemental record is filed in this court.   
The
appeal is abated.
 
                                                                                                PER
CURIAM
 
July 22, 2010
Do not publish. 
See Tex. R. App. P. 47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.